—In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the appeal is from an order of disposition of the Family Court, Orange County (McGuirk, J.), dated February 27, 1997, which, after a fact-finding hearing, found that the appellant is presently and for the foreseeable future unable to care for her child by reason of mental illness, granted the petition to terminate her parental rights, and committed the child’s care to the Orange County Department of Social Services for the purpose of being the sole entity to consent to an adoption.
*514Ordered that the order is affirmed, without costs or disbursements.
The uncontroverted evidence adduced at the fact-finding hearing indicated that the appellant mother has a long history of psychiatric treatment, has not responded to medication, believes that she can talk to the television and to angels, and thinks that the sun follows her around. A social worker who observed the child interact with the appellant testified that although the appellant cares for the child, the appellant exhibited inappropriate behavior when caring for the child. The court-appointed psychiatrist testified that the appellant was schizophrenic and would not be able to adequately care for the child in times of stress. Although he testified that her symptoms might improve in the future, he opined that her underlying psychological problems would continue and prevent her from adequately caring for the child. Accordingly, the Family Court did not err in finding clear and convincing evidence that the mother presently and for the foreseeable future would be unable to care for the child by reason of a mental illness (see, Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Angel Guardian Home [Natasha C.] v Nereida C., 199 AD2d 500; Matter of Pauline Y., 193 AD2d 686). O’Brien, J. P., Florio, Mc-Ginity and Luciano, JJ., concur.